FILED
                             NOT FOR PUBLICATION                             JUN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DELILA LOPEZ-DE MOLINA,                          No. 10-72817

               Petitioner,                       Agency No. A098-590-608

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Delila Lopez-De Molina, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Hu v. Holder, 652 F.3d 1011, 1016 (9th

Cir. 2011). We deny in part and grant in part the petition for review, and we

remand.

      The agency denied Lopez-De Molina’s CAT claim because she failed to

show it is more likely than not she will be tortured by guerrillas or gangs with the

consent or acquiescence of the government if returned to El Salvador. Substantial

evidence supports the agency’s denial of CAT relief. See Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008).

      The agency denied asylum and withholding of removal because it found

Lopez-De Molina’s rape by guerrillas did not occur on account of a protected

ground, and that she was merely the victim of crime or a recruitment effort.

Substantial evidence, however, does not support the agency’s nexus determination

because the evidence establishes an imputed political opinion (due to her suspected

relationship to the military and/or police) was at least one central reason for the

rape. See Hu, 652 F.3d at 1018-20 (imputed political opinion was a motivating

factor in petitioner’s abuse); Kebede v. Ashcroft, 336 F.3d 808, 812 (9th Cir. 2004)

(rape on account of petitioner’s family background). Accordingly, we grant the

petition as to Lopez-De Molina’s asylum and withholding of removal claims, and


                                        2                                        10-72817
remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                                      10-72817